63011: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63011


Short Caption:SATICO BAY VS. BANK OF NEW YORK MELLONClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A677973Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:01/31/2014How Submitted:On Documents





+
						Party Information
					


RoleParty NameRepresented By


AppellantSatico Bay LLC, Series 6629 Tumbleweed Ridge 103 TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentBank of New York MellonKristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						


RespondentThe Bank of New YorkKristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37576: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/16/2013Filing FeeFiling fee due for Appeal.


04/16/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-11229




04/16/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-11231




04/16/2013Filing FeeE-Payment $250.00 from Michael F. Bohn


04/16/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.13-11270




04/18/2013MotionFiled Emergency Motion for Preliminary Injunction.13-11493




04/19/2013Order/ProceduralFiled Order Granting Temporary Injunction. We temporarily enjoin any foreclosure sale concerning the subject property, pending receipt and consideration of a response to appellant's motion. Respondent shall have 11 days from the date of this order to file and serve a response to appellant's motion for an injunction.13-11554




04/19/2013Docketing StatementFiled Docketing Statement.13-11604




04/26/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-12239




04/29/2013MotionFiled Bank of New York Mellon As Trustee's Opposition to Appellant's Motion for Preliminary Injunction.13-12469




06/05/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 4/1/13 To Court Reporter: Frank Haak.13-16439




06/10/2013Order/ProceduralFiled Order Granting Injunction. We enjoin any foreclosure sale concerning the subject property pending further order of this court.13-16931




07/10/2013TranscriptFiled Notice from Court Reporter. Francesca Haak stating that the requested transcripts were delivered.  Dates of transcripts: 04/01/13.13-20208




08/26/2013MotionFiled Stipulation extending the date to file the Opening Brief.13-25186




08/26/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief Due September 6, 2013.13-25191




09/05/2013BriefFiled Appellant's Opening Brief.13-26221




09/05/2013AppendixFiled Joint Appendix.13-26223




10/09/2013MotionFiled Stipulation Extending the Date to file Respondent's Brief.13-30149




11/05/2013BriefReceived Respondents' Answering Brief. (FILED PER ORDER OF 11/07/13).


11/07/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the answering brief provisionally received in this court on November 5, 2013.13-33487




11/07/2013BriefFiled Answering Brief -Respondent's Brief.13-33489




12/05/2013MotionFiled Stipulation Extending the Date to File Appellant's Reply Brief.13-36485




12/05/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend time to file appellant's reply brief is approved. Due date: December 13, 2013.13-36499




12/13/2013BriefFiled Appellant's reply brief.13-37866




12/13/2013Case Status UpdateBriefing Completed/To Screening.


01/31/2014Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal shall, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-03357




01/31/2014Case Status UpdateSubmitted for Decision.


06/25/2014Notice/IncomingFiled Notice of Appearance of Counsel (Ariel E. Stern and Natalie L. Winslow of the law firm of Akerman LLP appearing on behalf of Respondents).14-20837




11/14/2014Order/DispositionalFiled Vacating and Remanding.  "VACATE the order denying preliminary injunctive relief AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  fn1[The injunction imposed by our June 10, 2013, order is vacated.]  SNP14-JH/MD/MC14-37576